 In theMatter ofBEAR BRAND HOSIERY COMPANYandUNITEDTEXTILEWORKERS OF AMERICA,LOCAL3564, AFFILIATED WITH THE A.F. of L.Case No. R-2895.-Decided, September18, 1941Jurisdiction:textile manufacturing industry.SInvestigation and Certification of Representatives:existence of question. re-fusal of Company to accord union recognition until it is certified by the Board;election necessary.Unit Appropriate for Collective Bargaining:separate units:(1) all productionand maintenance employees paid on an hourly and piece-rate basis, includingemployees in the box and printing departments,but excluding supervisors,foremen,assistant foremen, office employees,factory clerks,time-study em-ployees, factory police and deputies,watchmen,truck drivers,and powerhouseemployees;and (2)powerhouse employees,excluding the chief engineer.Fyffe and Clarke, by Mr. Albert J. Smith,of Chicago, Ill., for theCompany.Shapiro and Lauridsen,byMr. Victor LauridsenandMr. DonBruynell,of Kankakee, Ill., andMr. Joseph A. Briegel,of Chicago,Ill., for the U. T. W. A.Mr. Howard A. Plank,of Chicago, Ill., for the Firemen.Mr. Dan M. Byrd, Jr.,ofcounselto the BoardDECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn July 22, 1941, United Textile Workers of America, Local 3564,affiliated with the A. F. of L., herein called the U. T W. A., filed withthe Regional Director for the Thirteenth Region (Chicago, Illinois)a petition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Bear Brand Hosiery Com-pany,-Kankakee, Illinois, herein called the Company, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, herein,called the Act.On August 11, 1941, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Section 3, of National Labor Relations Board35 N. L. R. B., No. 113.500 BEAR BRAND HOSIERY COMPANY501Rules and Regulations-Series 2, as amended,ordered an investigationand authorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On August 12, 1941,the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the U. T.W. A., and International Brotherhood of Firemen and Oilers, Local296, affiliated with the American Federation of Labor, herein calledthe Firemen,a labor organization claiming to represent employees ofthe Company directly affected by the investigation.Pursuant to no-tice, a hearing was held on August 18,1941,at Kankakee,Illinois, be-fore Stephen N. Reynolds,the Trial Examiner duly designated by theChief TrialExaminer.The Company and the U. T. W. A. wererepresented by counsel and the Firemen by an official representative.All parties participated in the hearing and were afforded full oppor-tunity to be heard,to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.During the course of thehearing, the Trial Examiner made several rulings on motions and onobjections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following-:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYBear Brand Hosiery Company, an Illinois corporation, operatesthree plants located, respectively, atKankakee, Illinois,Gary,Indiana, and Henderson, Kentucky.At the Kankakee plant, the onlyone here involved, the Company is engaged in the spinning of cottonyarn and the knitting of circular and full-fashioned hosiery.Duringthe year 1940, raw materials purchased 'by. the Company, for pro-cessing in the Kankakee plant, 'consisting' of raw cotton, silk andcotton yarn, nylon, and chemicals, amounted in value to approxi-mately $1,500,000, of which in excess of 90 per cent was purchasedand shipped to the Kankakee plant from points outside the Stateof Illinois.During the same period the total receipts from sales ofproducts manufactured at the Kankakee plant exceeded $4,000,000,ofwhich approximately 85 per cent was received fromsales ofproducts delivered outside the State of Illinois.The receipts fromthe total sales of all the Company's plants during 1940 exceeded$6,000,000. 502DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE ORGANIZATIONSINVOLVEDUnited Textile Workers of America, Local 3564, is a labor organi-zation affiliated with the American Federation of Labor, admittingto membership employees of the Company.International Brotherhood of Firemen and Oilers, Local 296, isa labor organization affiliated with the American Federation ofLabor, admitting to membership powerhouse employees ' of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONit represented a majority of all employees at the Kankakee plantand requested a meeting for the purpose of collective bargaining.On August 11, 1941, the Company notified the U. T. W. A. that itwould not recognize the U. T. W. A. in the absence of an electionconducted by the Board.A statement of the Trial Examiner at the hearing shows that asubstantial number of employees within the units hereinafter foundto be appropriate have designated the U. T. W. A. and the Firemen,respectively, as their collective bargaining representative.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that. the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to leadto labor disputes burdening and obstructing commerceand thefree flow ofcommerce.'The Trial Examiner reported that the U. T. W A submitted 1450 application-for-membership cards, of which approximately 1400, all dated between May 1, 1941, and August18, 1941, bore apparently genuine signatures.The Trial Examiner made a spot check ofthe 1400 cards with the Company's pay roll for the period ending August 16, 1941, con-taining the names of 1833 production and maintenance employees,18 powerhouse em-ployees, and 127 supervisory employees,watchmen,police, and other excluded classifica-tions.Based on the spot check, the Trial Examiner reported that in excess of 80 per centof the 1400 cards bear the names of persons on the said pay roll. The Trial Examinerreported that the Firemen submitted 17 designation cards, dated August 4, 1941,bearingapparently genuine signatures of 17 persons whose names appear on the Company's payroll for the period ending August 16,1941.It appears that the employees in the power-house include 4 operators,4 oilers, 4 firemen,4 firemen helpers,and 2 powerhouse main-tenance men. BEAR BRANDHOSIERYCOMPANY503V.THE APPROPRIATE UNITSA. The unit sought by the U. T.1V.A.The U. T. W. A. contended at the hearing that all production andmaintenance employees paid on an hourly and piece-rate basis, in-cluding employees in the box and printing department, but excludingsupervisors, foremen, assistant foremen, office employees, factoryclerks, time-study employees, factory police and deputies, watchmen,truck drivers, and powerhouse employees, constitute an appropriateunit.The Company did not oppose the inclusion of all productionand maintenance employees paid on an hourly and piece-rate basis,including employees in the box and printing departments, and agreedthat supervisors, foremen, assistant foremen, office employees, factoryclerks, and time-study employees should be excluded from the appro-priate unit. It requested, however, that the Board determine whetherfactory police and deputies, watchmen, truck drivers, and power-house employees should be included or excluded from the Unit.The factory police and deputies employed by the Company patrolits premises, including the gates, which consist of several buildingsoccupying a solid block.Most of the deputies also have other dutiesas foremen.We are of the opinion that factory police and deputiesshould be excluded from the appropriate unit. The watchmen guardthe Company's plant.They have no production duties andare not'eligible for membership in the U. T. W. A..We shallalso excludethem from the appropriateunit.The U. T. W. A. does not admitthe truck drivers to membershipsincethey are eligible for member-ship in another labor organization affiliated with the American Fed-erationof Labor.They will be excluded from the appropriate unit.For reasons stated in Section V-B below, we shall also exclude thepowerhouse employees from the unit sought by the U. T. W. A.We find that all productionand maintenanceemployees of theCompany paid on an hourly and piece-rate basis, including employeesin the box and printing departments, but excluding supervisors, fore-men, assistant foremen, officeemployees, factory clerks, time-studyemployees, factory police and deputies, watchmen, truck drivers, andpowerhouse employees, constitute a unit appropriate for the purposesof collective bargaining and that said unit will insure to employeesof the Company the full benefit of their right to self-organizationand to collective bargaining and otherwise effectuate the policies ofthe Act.B. The unit sought by the FiremenAlthough the U. T. W. A. stated at the hearing that the power-house employees should be excluded from the unit it claimed as 504DECISIONSOF NATIONALLABOR RELATIONS BOARDappropriate, it had previously alleged in its petition that these em-ployees should be included in the unit. Shortly after the petitionwas i filed, however, 17 of the 18 powerhouse employees transferredtheir affiliation from the U. T. W. A. to the Firemen.Under thesecircumstances, the U. T. W. A. agreed to exclude the Firemen fromthe unit it claimed to be appropriate.The Firemen, in turn, con-tended at the hearing that the powerhouse employees, excluding thechief engineer, constitute a separate appropriate Unit .2The Com-pany's powerhouse employees work in a separate building located0in about the center of the Company's other buildings.No otheremployees are housed in this building, except some general mainte-nance employees who have their headquarters there.Under all the circumstances, we find that the powerhouse employeesof the Company, excluding the chief engineer, constitute a unitappropriate for the purposes of collective bargaining and that saidunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has.arisen can best be resolved by elections by secret ballot.'At the hearing the U. T. W. A. expressed a preference for use ofthe Company's pay roll immediately preceding July 18, 1941, to deter-mine eligibility to vote in the election.The Company desires acurrent pay roll.We see no reason to depart from our usual proce-dure, and we shall, accordingly, direct that the employees eligible tovote in the respective elections shall be those in the respective appro-priate units whose names appear on the Company's pay roll for theperiod immediately preceding the date of our Direction of Electionsherein, subject to such limitations and additionsas areset forthin the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Bear Brand Hosiery Company, Kankakee,Illinois, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2 The Company opposed an election among the powerhouse employees since the Firemenhad not requested recognition prior to the hearingSince these employees are involved inthe question as to the bargaining unit or units and have submitted authorizations desiringcertification of a representative,we find no merit in the Company's contention. BEAR BRAND HOSIERY COMPANY5052.All production and maintenance employees of the Companypaid on an hourly and piece-rate basis, including employees in the boxand printing departments, but excluding supervisors, foremen,assistant foremen, office employees, factory clerks, time-study em-ployees, factory police and deputies, watchmen, truck drivers, andpowerhouse employees, constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act.3.All powerhouse employees of the Company, excluding the chiefengineer, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Bear Brand Hosiery Company, Kankakee, Illinois, elections bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Thirteenth Region,acting in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations:1.Among all production and maintenance employees of the Com-pany paid on an hourly and piece-rate basis who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion, including employees in the box and printing departments andemployees who did not work during such pay-roll period because theywere ill or on vacation or in the active military service or training ofthe United States, or temporarily laid off, but excluding supervisors,foremen, assistant foremen, office employees, factory clerks, time-study employees, factory police and deputies, watchmen, truckdrivers, and powerhouse employees, and employees who have sincequit or been discharged for cause, to determine whether or not theydesire to be represented for the purposes of collective bargaining byUnited Textile Workers of America, Local 3564, affiliated with theA. F. of L.;2.Among all powerhouse employees of the Company who wereemployed during the pay-roll period immediately preceding the date 506DECISIONSOF NATIONAL LABOR RELATIONS BOARDof this Direction, including employees who did not work during suchpay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States, or temporarily laidoff, but excluding the chief engineer and employees who have sincequit or been discharged for cause, to determine whether or not theydesire to be represented for the purposes of collective bargaining byInternational Brotherhood of Firemen and Oilers; Local 296, affiliatedwith the American Federation of Labor.